UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1242


ONIEL A. ALLMAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Department of Homeland
Security, Immigration and Customs Enforcement.


Submitted:   February 15, 2011              Decided:   March 18, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oniel A. Allman, Petitioner Pro Se. Tyrone Sojourner, David H.
Wetmore, Office    of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oniel    A.   Allman,     a     native         and    citizen        of       Jamaica,

petitions      for   review     of    a     final          administrative             order      of

expedited removal issued by Immigration and Customs Enforcement

(ICE).    For the reasons discussed below, we deny the petition

for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable      for   having    been       convicted          of     certain       enumerated

crimes, including aggravated felonies.                      Because Allman was found

removable for having been convicted of an aggravated felony,

under § 1252(a)(2)(C), we have jurisdiction “to review factual

determinations        that      trigger              the         jurisdiction-stripping

provision, such as whether [Allman] [i]s an alien and whether

[]he has been convicted of an aggravated felony.”                                Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                              Once we confirm

these    two    factual       determinations,              then,         under        8    U.S.C.

§ 1252(a)(2)(C),      (D),     we     may       consider          only     “constitutional

claims or questions of law.”                See Mbea v. Gonzales, 482 F.3d

276, 278 n.1 (4th Cir. 2007).

            Allman    contends       that       he    was        not     convicted          of   an

aggravated felony.        Based on our review of the record, we find

that Allman’s conviction under Va. Code Ann. § 40.1-103 (Michie

                                            2
2002 & Supp. 2010) amounted to a “crime of violence” and was

therefore an aggravated felony.            See 8 U.S.C. § 1101(a)(43)(F)

(2006).    We therefore reject Allman’s contention that he was not

properly ordered removed pursuant to 8 U.S.C. § 1228(b) (2006),

and find his assertion that he was indeed eligible for relief

from removal to be without merit.

           Accordingly,   we   deny       the   petition   for     review.      We

dispense    with   oral   argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      3